Citation Nr: 0802022	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-11 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for facial neuropathy, 
diagnosed as trigeminal neuropathy, claimed as secondary to 
service-connected diabetes mellitus, type II.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO decision, which 
denied a claim for service connection for facial neuropathy, 
as secondary to the service-connected disability of diabetes 
mellitus, type II, and denied a claim for entitlement to 
individual unemployability.  In May 2007, the Board remanded 
the claim for further evidentiary development. 

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is competent medical evidence establishing that the 
veteran's trigeminal neuropathy disability is etiologically 
related to his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

Service connection for trigeminal neuropathy is warranted.  
See 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The benefit sought on appeal has been granted, as discussed 
above.  As such, the Board finds that any error related to 
the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).


II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2007).  In this regard, it is noted that a "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed 
to have been exposed during such service to an herbicide 
agent . . . unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007).  For purposes of 
this section, the term "acute and subacute peripheral 
neuropathy" means transit peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309 (e), Note 2 (2007).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).
In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The veteran contends that he has facial neuropathy as the 
result of his service-connected diabetes mellitus, type II.  
See veteran's statement, October 2007.  

The Board notes that the record verifies that the veteran had 
Vietnam service, and was granted service connection for 
diabetes mellitus, type II, associated with herbicide 
exposure, in an August 2004 rating decision.  Exposure to 
herbicides is clear.

A review of the veteran's service medical records does not 
reflect any complaints, treatment, or diagnoses of trigeminal 
neuropathy, trigeminal neuralgia, or a facial disability.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  

The Board notes that the claims folder contains no competent 
evidence of record indicating that the veteran's currently 
diagnosed trigeminal neuropathy or trigeminal neuralgia is 
related to a disease or injury in service.  In addition, the 
claims folder contains no competent evidence of record 
indicating that the veteran's trigeminal neuropathy or 
trigeminal neuralgia is analogous to acute or subacute 
peripheral neuropathy as defined under Note 2 of 38 C.F.R. § 
3.309 (e).  Therefore, service connection cannot be granted 
for trigeminal neuropathy or trigeminal neuralgia on either a 
direct or a presumptive basis.  

In regards to granting service connection on a secondary 
basis, the Board notes that the veteran underwent a VA 
examination in September 2004.  At this time, it was noted 
that the veteran had symptoms of trigeminal neuralgia since 
1993 and had been treated with Tegretol over the years.  
After examining the veteran and reviewing the claims file, 
the VA physician opined that there is no indication that the 
veteran's trigeminal neuralgia, as a definitive diagnosis, is 
related to his diabetes mellitus, type II.  In rendering this 
opinion, the physician took into account the fact that the 
veteran's trigeminal neuralgia was diagnosed in 1993, 2 or 3 
years prior to the diagnosis of his diabetes mellitus, type 
II. 

In addition to this VA opinion, the claims folder also 
contains 2 separate opinions from private physicians who have 
treated the veteran for his trigeminal neuropathy.  In a 
February 2005 letter, a private physician stated that 
patients with underlying diabetes mellitus, type II are more 
vulnerable to a wide sort of neuropathies, including 
trigeminal neuropathy.  This physician went on to opine that 
the veteran's trigeminal neuropathy is more likely than not a 
condition linked to his diabetes mellitus, type II.  In a 
June 2005 letter, a second private physician supported this 
statement by opining that the veteran's trigeminal neuropathy 
is most probably linked to his diabetes mellitus, type II.  

The Board acknowledges that, according to the claims file, 
the diagnosis date of the veteran's facial neuralgia precedes 
the diagnosis date of his diabetes mellitus, type II.  
However, the Board will concede that the veteran had diabetes 
prior to the initial documentation of such in the claims 
folder; this concession is certainly beneficial to the 
veteran and reasonable given the veteran's allegations.  A 
diagnosis does not spontaneously occur at the time of 
presentation for examination but more than likely existed 
prior to presentation.

Therefore, taking into consideration the benefit of the doubt 
doctrine, in light of the fact that the veteran was diagnosed 
with diabetes mellitus, type II within a relatively short 
time period after his diagnosis of facial neuralgia, and that 
2 of the 3 opinions of record indicate that the veteran has 
trigeminal neuropathy as the result of his diabetes mellitus, 
type II, the Board concludes that the veteran is entitled to 
a grant of service connection for his trigeminal neuropathy 
on a secondary basis.


ORDER

Entitlement to service connection for trigeminal neuropathy, 
claimed as secondary to service-connected diabetes mellitus, 
type II is granted.


REMAND

The veteran alleges that he is entitled to a total disability 
rating based on individual unemployability due to his 
service-connected disabilities.  See veteran's statement, 
October 2007.  After a thorough review of the veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service- 
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits 
based on individual unemployability.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).

In light of the Board's decision to grant the veteran's claim 
for service connection for trigeminal neuropathy, it is 
concluded that the claim for TDIU must be remanded to allow 
the RO to assign an evaluation to the veteran's now service-
connected trigeminal neuropathy before the TDIU claim can be 
adjudicated.  

In addition, the Board notes that the veteran was last 
afforded a VA examination in September 2004.  The examiner at 
this examination noted that the veteran's diabetes mellitus, 
type II had significant effects on his occupational 
activities.  However, he did not specify whether or not the 
veteran's service-connected disability or disabilities 
rendered him completely unemployable, nor did he base his 
opinion on a complete review of the claims folder, as 
substantial evidence has been submitted since this 
examination was conducted.  Therefore, the Board finds that 
the medical evidence of record is inadequate for the purpose 
of adjudicating the veteran's claim for TDIU and that a new 
VA examination must be conducted, based on a complete review 
of the claims folder, to determine whether it is at least as 
likely as not that the veteran is unemployable solely due to 
his service-connected disabilities.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (if the medical evidence of record 
is insufficient, the Board is free to supplement the record 
by seeking an advisory opinion or ordering a medical 
examination).  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA examination to address the issue of 
unemployability.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review.  The examiner should 
indicate whether it is at least as 
likely as not that the veteran is 
rendered unemployable solely due to his 
service-connected disabilities (e.g., 
without regard to age or nonservice-
connected disorders).
        
It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO 
should review all the evidence that was 
submitted since the September 2007 
Supplemental Statement of the Case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran has been given the 
applicable time to submit additional 
argument, the claim should be returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


